Exhibit 10.44

AMENDMENT NO. 2 TO ACCOUNTS PURCHASE AND SALE AGREEMENT

This AMENDMENT NO. 2 TO ACCOUNTS PURCHASE AND SALE AGREEMENT (this Amendment”),
dated as of April 9, 2007, is by and between Wise Alloys LLC, a Delaware limited
liability company (“Seller”), and Wachovia Bank, National Association, a
national banking association (“Purchaser”).

W I T N E S S E T H:

WHEREAS, Seller and Purchaser have entered into financing arrangements pursuant
to which Seller has agreed to sell Accounts to Purchaser as set forth in the
Accounts Purchase and Sale Agreement, dated as of March 31, 2006, as amended by
Amendment No. 1 to Accounts Purchase and Sale Agreement, dated as of
December 31, 2006, between Seller and Purchaser (as the same may hereafter be
further amended, modified, supplemented, extended, renewed, restated or
replaced, the “purchase Agreement”);

WHEREAS, Seller has requested that Purchaser agree to make certain amendments to
the Purchase Agreement, and Purchaser is willing to agree to such request,
subject to the terms and conditions contained herein; and

WHEREAS, The parties hereto desire to enter into this Amendment to evidence and
effectuate such amendments, subject to the terms and conditions and to the
extent set forth herein;

NOW, THEREFORE, in consideration of the premises and covenants set forth herein
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties hereto agree as follows:

SECTION 1    DEFINITIONS

1.1 Amendment to Definition of Termination Date. The definition of “Termination
Date” in Section 1.38 of the Purchase Agreement is hereby amended by deleting
such definition in its entirety and replacing it with the following:

“1.38 ‘Termination Date’ shall mean June 29, 2007 or the date that the
Termination Date shall occur pursuant to Section 10 hereof.”

1.2 Interpretation. Capitalized terms used herein which are not otherwise
defined herein shall have the respective meanings ascribed thereto in the
Purchase Agreement.

SECTION 2    AGREEMENT TO PURCHASE AND SELL

Section 2.1 of the Purchase Agreement is hereby amended by deleting the
reference to “$10,000,000” and replacing it with “$20,000,000”.

SECTION 3    COMMISSIONS AND EXPENSES

In addition to all other fees, charges, commissions and expenses payable by
Seller to Purchaser under the Purchase Agreement and the other Transaction
Documents, in connection



--------------------------------------------------------------------------------

with the execution and delivery of this Amendment, Seller shall pay to Purchaser
an amendment fee in the amount of $20,000, which fee is fully earned as of and
shall be payable on the date hereof. Seller authorizes Purchaser to debit the
closing fee from Seller’s account with Purchaser.

SECTION 4    CONDITIONS PRECEDENT

The provisions contained herein shall only be effective upon the satisfaction of
each of the following conditions precedent in a manner satisfactory to
Purchaser:

4.1 Purchaser shall have received this Amendment, duly authorized, executed and
delivered by Seller; and

4.2 after giving effect to this Amendment, no Event of Termination shall exist
or have occurred and be continuing.

SECTION 5    REPRESENTATIONS, WARRANTIES AND COVENANTS.

Seller hereby represents and warrants to Purchaser the following (which shall
survive the execution and delivery of this Amendment):

5.1 this Amendment has been duly authorized, executed and delivered by all
necessary action on the part of Seller and, if necessary, its members, and is in
full force and effect as of the date hereof, and the agreements and obligations
of Seller contained herein constitute the legal, valid and binding obligations
of Seller, enforceable against Seller in accordance with their terms, except as
enforceability is limited by bankruptcy, insolvency, moratorium or other similar
laws affecting creditors’ rights generally and by general equitable principles;

5.2 the execution, delivery and performance of this Amendment (a) are all within
Seller’s limited liability company powers, and (b) are not in contravention of
law or the terms of Seller’s certificate of formation, operating agreement or
other organizational documentation;

5.3 neither the execution and delivery of this Amendment, nor the consummation
of the transactions contemplated hereby, nor compliance with the provisions
hereof (i) has violated or shall violate any applicable laws or regulations or
any order or decree of any court or Governmental Authority in any respect; and
(ii) does or shall conflict with or result in the breach of, or constitute a
default in any respect under any material mortgage, deed of trust, security
agreement, agreement or instrument to which Seller is a party or may be bound
(including without limitation the Indenture);

5.4 no action of, or filing with, or consent of any Governmental Authority, and
no approval or consent of any other third party (including without limitation
the Trustee) that has not been obtained, is required to authorize, or is
otherwise required in connection with, the execution, delivery and performance
of this Amendment;

5.5 all of the representations and warranties set forth in the Purchase
Agreement and the other Transaction Documents, as amended hereby, are true and
correct in all material respects on and as of the date hereof as if made on the
date hereof, except to the extent any such

 

2



--------------------------------------------------------------------------------

representation or warranty is made as of a specified date, in which case such
representation or warranty shall have been true and correct in all material
respects as of such date; and

5.6 after giving effect to the this Amendment, no Event of Termination exists or
has occurred and is continuing.

SECTION 6    MISCELLANEOUS

6.1 Governing Law. The validity, interpretation and enforcement of this
Amendment and any dispute arising out of the relationship between the parties
hereto, whether in contract, tort, equity or otherwise, shall be governed by the
internal laws of the State of New York but excluding any principles of conflicts
of law or other rule of law that would cause the application of the law of any
jurisdiction other than the laws of the State of New York.

6.2 Partial Invalidity. If any provision of this Amendment is held to be invalid
or unenforceable, such invalidity or unenforceability shall not invalidate this
Amendment as a whole, but this Amendment shall be construed as though it did not
contain the particular provision held to be invalid or unenforceable and the
rights and obligations of the parties shall be construed and enforced only to
such extent as shall be permitted by applicable law.

6.3 Entire Agreement. This Amendment represents the entire agreement and
understanding concerning fit matter hereof and thereof between the parties
hereto, and supersede all other priorities, understandings, negotiations and
discussions, representations, warranties, commitments, proposals, offers and
contracts concerning the subject matter hereof, whether oral or written.

6.4 Effect of this Agreement. Except as expressly amended or waived pursuant
hereto, no other changes, waivers or modifications to the Transaction Documents
are intended or implied, and in all other respects the Transaction Documents are
hereby specifically ratified. restated and confirmed by all parties hereto as of
the date hereof. To the extent that any provision of the Purchase Agreement or
any of the other Transaction Documents are inconsistent with the provisions of
this Amendment, the provisions of this Amendment shall control.

6.5 Further Assurances. Seller shall execute and deliver such additional
documents and take such additional action as may be requested by Purchaser to
effectuate the provisions and purposes hereof.

6.6 Binding Effect. This Amendment shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.

6.7 Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be an original, but all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
this Amendment by telefacsimile or other electronic method of transmission shall
have the same force and effect as the delivery of an original executed
counterpart of this Amendment. Any party delivering an executed counterpart of
this Amendment by telefacsimile or other electronic method of transmission shall
also deliver an original executed counterpart, but the failure to do so shall
not affect the validity, enforceability or binding effect of this Amendment.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Purchaser and Seller have caused this Amendment to be duly
executed as of the day and year first above written.

 

PURCHASER     SELLER WACHOVIA BANK NATIONAL ASSOCIATION     WISE ALLOYS LLC,
individually and as Servicer By:          By:   /s/ Kenneth Stastny Title:      
    Title:    Assistant Secretary ACKNOWLEDGED AND AGREED:     WACHOVIA BANK,
NATIONAL ASSOCIATION as Working Capital Collateral Agent     By:           
Title:           